Opinion by
Judge Pryor:
There is no allegation of a demand of the marshal by any party *461entitled to the money alleged to be in his hands. Before a collection officer can be compelled to pay such moneys, some party must be designated to whom the payment is to be made, unless the charter in this case regulates the manner of payment. If to be paid to the town treasurer, he must make the demand, and this fact must be alleged. The trustees have no more right to the possession of the funds than the marshal who collects them; and a payment by him to á trustee would not release him from responsibility. See Owens v. Ballard County Court, 8 Bush 611. Judgment affirmed.

Winfrey & Winfrey, for appellant.


Alexander, Dickinson, for appellees.